By the COURT.
Action to foreclose a mechanic’s lien. There is no averment in the complaint that any sum was due from the Mendocino Flume & Mining Company, the owner, to Bellows the contractor; therefore the demurrer of the company to the complaint should have been sustained: Latson v. Nelson, 11 Pac. C. L. J. 589; Whittier v. Hollister, 64 Cal. 283, 30 Pac. 846.
The judgment, so far as it concerns the Mendocino Flume & Mining Company, is reversed, and the cause is remanded with directions to sustain the demurrer above referred to.